ORDER

PER CURIAM.
Defendant appeals his conviction in a judge tried case for one felony count of possession of a controlled substance, § 195.202, RSMo 1994, and one misdemeanor count of possession of a controlled substance, § 195.202, RSMo 1994. He was sentenced by the court as a persistent offender to a five year term of imprisonment on the felony count and a concurrent one year term on the misdemeanor. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any .jurisprudential purpose. The. parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 30.25(b).